Citation Nr: 1136549	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  95-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  What effective date is appropriate for termination of a total disability evaluation on the basis of individual unemployability due to service-connected disability?

2.  Is there continued eligibility to a total disability evaluation on the basis of individual unemployability due to service-connected disability and to dependents education assistance under 38 U.S.C.A. Title 35?

3.  Entitlement to service connection for hiatal hernia as secondary to duodenal ulcer and esophageal stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1984 and from May 1987 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that terminated the Veteran's entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability and his dependents' eligibility for Chapter 35 benefits, effective in January 1999.

The issue of entitlement to an increased rating for esophageal stricture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In March 2009 the Board determined the Veteran's request for a pre-determination hearing was in fact timely and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for a hearing as requested.  The RO held the hearing, continued to deny the claims, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  A December 1999 rating decision granted a total disability evaluation on the basis of individual unemployability, effective in November 1996.

2.  The evidence of record shows the Veteran to have been employed full time as of January 3, 1999, and that employment continued for 12 months.

3.  In April 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his claim of entitlement to service connection for a hiatal hernia secondary to a duodenal ulcer was requested.


CONCLUSIONS OF LAW

1.  The criteria to withdraw the appeal concerning the issue of entitlement to service connection for a hiatal hernia secondary to a duodenal ulcer  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an effective date of January 3, 2000, for termination of entitlement to a total disability evaluation on the basis of individual unemployability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5112 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 3.500, 3.501 (2011).

3.  The criteria for continued eligibility to a total disability evaluation on the basis of individual unemployability due to service-connected disability and to dependents education assistance under 38 U.S.C.A. Title 35, are not met, effective January 3, 2000.  38 U.S.C.A. §§ 3500, 5103, 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 3.500, 3.501 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

In April 2010, the Veteran stated that he wished to withdraw any appeal concerning the issue of entitlement to service connection for a hiatal hernia secondary to a duodenal ulcer.  A substantive appeal may be withdrawn on the record at a hearing by the veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal as to the issue of entitlement to service connection for a hiatal hernia secondary to a duodenal ulcer there remain no allegations of error of fact or law for appellate consideration. The Board therefore has no jurisdiction to review this issue.

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As discussed below, VA complied with all procedural due process requirements.  The Board notes various assertions of the Veteran that VA failed to assist him, see, e.g., 38 C.F.R. § 3.159(c), but also notes those assertions do not involve the issue currently before the Board.  Instead, they involve separate claims which the Veteran is pursuing.  The Veteran has provided testimony and written argument, and he has not identified any missing evidence that might aid his claim or may otherwise affect the outcome of this matter.   Thus, they have no impact on the decision below.

In deciding the issue of the correctness of the rating reduction, the Board must consider the application of 38 C.F.R. § 3.343(c), which starts by requiring the Board to comply with the provisions of 38 C.F.R. § 3.105(e).

Pursuant to 38 C.F.R. § 3.105(e), when the RO determines that a rating reduction is warranted, it is required to issue a proposed rating reduction, setting forth the reasons for the proposed reduction, and to allow the Veteran a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. Furthermore, when, after such period, the RO issues a decision reducing the rating, that reduction does not become effective until the 'last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The record shows that the RO complied with the procedures of 38 C.F.R. § 3.105, as to providing the Veteran with appropriate notice, and giving him an opportunity to submit additional evidence and to submit testimony.  38 C.F.R. § 3.105(e), (i).  Indeed, as noted in the Introduction, the March 2009 Board decision determined the Veteran's request for a pre-determination hearing was timely.  This is clear evidence that the Veteran was fully apprised of and aware of his due process rights.  As the Veteran's total disability evaluation based on individual unemployability due to service connected disorders was in effect for less than 20 years, the additional protections of 38 C.F.R. § 3.951(b) are inapplicable.

The Board acknowledges the Veteran's assertion that VA's termination of his entitlement to individual unemployability was "illegal" because he was not first afforded an examination.  The Veteran relies on 38 C.F.R. § 3.344 as support for this assertion, as the effective date for his award of individual unemployability was more than five years prior to the notice of intent to terminate it.  Whatever may be the merits of the Veteran's assertion under other circumstances, given the core issue of this appeal, that is, was the Veteran working in a position of substantially gainful employment, and the specific undisputed facts, whether an examination was conducted is irrelevant.  As the sole issue is whether the Veteran was in fact gainfully employed, the Board rejects any assertion that VA had a duty to provide the appellant with a VA examination.

In addition to requiring that the Board comply with 38 C.F.R. § 3.105(e), the provisions of 38 C.F.R. § 3.343(c)(1) require that in reducing a veteran's rating VA exercise 'caution . . . that actual employability is established by clear and convincing evidence.' 'Clear and convincing' means proven to a 'reasonable certainty' but not necessarily 'undebatable.'  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard of proof between by a preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

In this case, the Veteran's actual employability since January 1993 is shown by clear and convincing evidence.  The evidence of record includes an official Notice of Personnel Action that reflects the Veteran's employment with VA, effective January 3, 1999.  The Veteran does not dispute the fact that he has worked full time at VA since January 1999.

Also, 38 C.F.R. § 3.343(c)(2) requires that when 'a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the Veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the Veteran maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).  When read together, subparagraphs (1) and (2) of 38 C.F.R. § 3.343(c) mandate that (1) a total disability rating may be reduced only when 'clear and convincing evidence' shows the Veteran's 'actual employability' for a position that constitutes a 'substantially gainful occupation'; and (2) such reduction may not be made based solely on the Veteran's having 'secured and followed such substantially gainful occupation unless the Veteran maintains the occupation for a period of 12 consecutive months' (disregarding any 'temporary interruptions in employment which are of short duration').  38 C.F.R. § 3.343(c)(1), (2).

Having demonstrated the Veteran's actual employability by official documentation of his hire by VA and the Veteran's concession, it must be determined whether there is clear and convincing evidence when the RO considered whether a reduction was warranted in 2003 that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, i.e., work which is more than marginal, that permits the individual to earn a 'living wage'.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Governing regulation provides that marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the US Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment.  38 C.F.R. § 4.16(a) (2001).

Citing 38 C.F.R. § 4.16(a), the United States Court of Appeals for Veterans Claims has held that where the Veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income prior to his having been awarded a 100 percent rating based on individual unemployability-such employment constitutes, as a matter of law, a substantially gainful occupation and thus 'actual employability' for the purposes of 38 C.F.R. § 3.343(c)(1).  Faust v West, 13 Vet. App. 342 (2000).

The Personnel Action document reflects that the Veteran was hired effective January 3, 1999, as a GS-9 paralegal specialist with the Office of General Counsel.  His annual salary was $33,650.00, which included locality adjustment pay.  The effective date of this appointment was January 3, 1999.  The Veteran conceded at the hearing that his salary was well in excess of the poverty level, and that his work was not marginal employment.  See April 2010 Decision Review Officer Hearing Transcript, pp. 3-4.  Actual employability, that is, the appellant was performing more than marginal employment was established by clear and convincing evidence per 38 C.F.R. § 3.343.  Hence, the Veteran's total disability evaluation on the basis of individual unemployability was properly terminated.

The governing regulation, 38 C.F.R. § 3.343(c)(2), however, provides that a total disability evaluation on the basis of individual unemployability may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the Veteran maintains the occupation for a period of 12 consecutive months.  At the time the RO proposed discontinuance of the Veteran's total rating in February 2003, it had obviously been more that 12 months since such employment commenced in 1999.  The Veteran was still working full time as of the date his appeal was certified to the Board.  Hence, the termination of his entitlement to a total rating was properly terminated.  Id.

The question now arises as to the proper effective date for the discontinuance of the benefits.  While the RO did not find fraud on the part of the Veteran, the RO cited 38 C.F.R. § 3.500 as the authority for the effective date for discontinuing the benefit, in as much as 38 C.F.R. § 3.105 specifically provides that 38 C.F.R. § 3.500 governs where an award was based on an act of commission of omission by the payee, or with his knowledge.  The Veteran asserts the date should be determined under 38 C.F.R. § 3.105(e), which would preclude application of 38 C.F.R. § 3.500.  The Board finds that 38 C.F.R. § 3.500 is controlling.  That is, in assigning an effective date, the provisions of 38 C.F.R. § 3.105 are inapplicable because there were both acts of commission and omission by the appellant that were responsible for his continued receipt of benefits when he was in fact working full time in a position of substantially gainful employment.  

In this regard, a July 2003 rating decision VA determined that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was to be terminated effective January 5, 1999, based on the appellant's employment in a position of full time employment since January 3, 1999.  The evidence of record shows that the Veteran has training and occupational experience as an attorney and paralegal at a cabinet level agency in the Federal Government.  Given his training and job responsibilities within that department the undersigned finds incredulous any suggestion that the appellant did not know, or that the appellant should not have known, that he was no longer entitled to continued benefits based upon "unemployability."  

The simple facts are that the appellant knew he was working, and he knew he was working full time.  The act of commission was the appellant's continued acceptance of benefits based on "unemployability" when he knew he was working full time.  The act of omission was his failure to inform the VA regional office that handled his claim that he was working full time.  The appellant was aware of his duties to do so given the fact the record shows that he was quite familiar with the laws and regulations governing his benefits.  While 38 C.F.R. § 3.343 requires a showing of full time employment for 12 months, hence, warranting entitlement to benefits through January 3, 2000; thereafter, continued entitlement to benefits is not shown.

In reaching this decision the Board acknowledges the argument that VA knew he was working fulltime for a cabinet level department.  That fact, however, does not negate the fact that the appellant also knew that VA's finding of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was based on a finding that he could no longer work because of his service connected disorders.  When his service connected disorders no longer precluded substantially gainful employment, the appellant had an affirmative obligation to notify VA so that he would no longer receive benefits to which he was no longer entitled.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim of entitlement to service connection for hiatal hernia as secondary to duodenal ulcer and esophageal stricture is dismissed.

Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability is terminated effective January 3, 2000.


Continued eligibility to a total disability evaluation on the basis of individual unemployability due to service-connected disability and to dependents education assistance under 38 U.S.C.A. Title 35 is terminated effective January 3, 2000.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


